DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frederick Koenig on 03/10/2022.

The application has been amended as follows: 

In the claims:
1. (Currently Amended) A coil device comprising: a housing being a rectangular cuboid, and having a housing back surface contacting a ground surface and a housing main surface on a side opposite the back surface; a ground-side coil accommodated in the housing and configured to  wirelessly transmit  or receive  electric power to or from a vehicle-side coil mounted on a  vehicle; an information acquisition unit disposed around the ground-side coil and acquiring information relating to a position of the vehicle relative to the ground-side coil; 
a display unit provided on the housing main surfacwherein the housing further comprises: a housing front surface intersecting a reference axis passing through a ground- side coil; and a housing right side surface disposed to a right side with respect to the housing, when viewed from the ground-side coil along the reference axis, and a housing left side surface disposed to a left side with respect to the housing, when viewed from the ground-side coil along the reference axis; wherein: the information acquisition unit has a first sensor disposed on the housing front surface, a second sensor disposed on the housing right side surface, and a third sensor disposed on the housing left side surface.

23. (Cancelled).
24. (Currently Amended) The coil device according to claim1, wherein the ground-side coil is disposed between the housing right side surface and the housing left side surface.

25. Currently Amended) The coil device according to claim1, wherein: the first sensor is disposed to face the vehicle present in a permission area, the second sensor is disposed to face the vehicle present in a right impossibility area configured to a right side with respect to the permission area, when viewed from the ground-side coil along the reference axis, and the third sensor disposed to face the vehicle present in a left impossibility area configured to a left side 

End of Examiner’s amendment. 

Allowable Subject Matter
Claims 1-8, 16, 22, 24 and 25 allowed.
The following is an examiner’s statement of reasons for allowance: The combination of references does not disclose the structure of the coil device claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/Primary Examiner, Art Unit 2836